                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOHN M. WEATHERS, et al.,
                                                             CIVIL ACTION
          v.
                                                             NO. 18-3982
 THE SCHOOL DISTRICT OF
 PHILADELPHIA, et al.

                                                      ORDER

         AND NOW this 18th day of March, 2019, upon consideration of Plaintiffs’ Motion to

Sever and Remand (ECF 7), the Response and Reply thereto, and oral argument, and for the

reasons set out in the accompanying Memorandum, it is hereby ORDERED that Plaintiffs’

Motion is DENIED.

                                                                BY THE COURT:

                                                                /s/ Michael M. Baylson

                                                                Michael M. Baylson, U.S.D.J.



O:\CIVIL 18\18-3982 Weathers v School District of Phila\18cv3982 Order re Motion to Sever and Remand 03152019.doc
